Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, 1-12 in the reply filed on 04/27/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18, 20, 42, 44, 62.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 11; 65.   
The drawings are objected to because figure 6 has two views and should be designated separately as Fig. 6a, and Fig. 6b.  The Specification and Brief Description of the Figures should be amended as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: 
“the bushing sleeve” should read “the at least one bushing sleeve. 
Claim 1 lines 4 and 6, too many commas in a sentence. The comma in “arch, and at least…” in both instances should be removed.
 Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in [0049] line 1 “gude” should be changed to “guide”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the maxillary sinus" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 9, it is not clear if “the bushing” is the same or in addition to “at least one bushing”.  If the same, it should be changed to “said at least one bushing”.
Claim 1, last line, it is not clear what element “it” encompasses.
Claims 2 and 3 recite the limitation "the lateral wall" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first maxillary sinus window guide opening" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 recite the limitation "the second maxillary sinus window guide opening" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, it is not clear if “two bushing sleeves” is the same or in addition to the “at least one bushing sleeve”.  If the same, it should be changed to “said at least one bushing sleeve comprises two bushing sleeves”.
Claim 9, there is positive recitation for the drill with the word “oriented”.  It is suggested to use adapted, configured, to be oriented, etc.
Claim 12 recites the limitation "a pterygoid implant bushing" in Line 1.  It is unclear if there is a special structure necessary for a pterygoid implant in regards to shape or size.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Llop (US 20170252126).
Regarding Claim 1, Llop, in the same field of endeavor discloses a zygomatic implant guide apparatus (Figure 35; Paragraph [0106]) for zygomatic dental implants (Paragraph [0106]), the apparatus comprising: a first surgical guide 50 configured to conform to at least a portion of a patient's maxillary arch via 20 and at least a portion of an area lateral to the maxillary sinus (50 conforms to side wall outside of the bone; Paragraph [0106]); the first surgical guide further configured with a first maxillary sinus window (boxed in below labeled as first window); 
a second surgical guide 20 configured to conform to at least a portion of a patient's maxillary arch via 50, and at least a portion of an area zygoma 310; the second surgical guide further configured with a second maxillary sinus window (labeled below second window; Paragraph [0107]) and at least one bushing sleeve 316; at least one bushing 320 configured for insertion into the at least one bushing sleeve 316, the bushing further configured to engage and govern the position of a zygomatic implant drill 300; (Paragraph [0106]); 
wherein the at least one bushing is configured to extend into the patient's maxillary sinus when engaged with the at least one bushing sleeve (see circled portion below; the bushing connects further behind 20; see Figure 36A; Paragraph [0108]), thereby aligning the zygomatic implant drill such that it enters a zygomatic bone in the patient in a predetermined position (Paragraph [0106]).

    PNG
    media_image1.png
    464
    488
    media_image1.png
    Greyscale

	Regarding Claim 2, Llop discloses the first maxillary sinus window guide (see boxed in portion above labeled first window) is configured for placement on the lateral wall of the maxillary sinus (Paragraph [0016] discloses the implant can be laid outside of the skull’s bone and sinus structure).
	Regarding Claim 3, Llop discloses the secondary maxillary sinus window guide (labeled above second window)  is configured for placement on the lateral wall of the maxillary sinus (Paragraph [0016] discloses the implant can be laid outside of the skull’s bone and sinus structure).
	Regarding Claim 4, Llop discloses the at least one bushing sleeve 316 is located adjacent the second maxillary sinus window guide opening (labeled above second window; see figure 35).
	Regarding Claim 5, Llop discloses the second surgical guide 20 comprises two bushing sleeves 316 (circled below) located adjacent the second maxillary sinus window (boxed in below) and adjacent the patient's maxillary arch via 50, respectively.

    PNG
    media_image2.png
    464
    488
    media_image2.png
    Greyscale

Regarding Claim 6, Llop discloses the at least one bushing 320 is configured to seat in the at least one bushing sleeve in a pressure fit (the drill 300 presses against the blushing therefore pressing into the sleeve; Figure 35; Paragraph [0105]).
Regarding Claim 7, Llop discloses the at least one bushing 320 comprises a first hole oriented in parallel to the zygomatic implant drill (Figure 35; must be parallel in order to engage paragraph [0105-0106])
Regarding Claim 8, Llop discloses at least one bushing 320 comprises a flange 400 configured to engage the at least one bushing sleeve.
Regarding Claim 9, Llop discloses the at least one bushing 320 comprises a first hole (boxed in below) oriented in parallel to the zygomatic implant drill (Figure 35; must be parallel in order to engage; paragraph [0105-0106]).

    PNG
    media_image3.png
    529
    471
    media_image3.png
    Greyscale

Regarding Claim 10, Llop discloses the at least one bushing comprises a concave surface (boxed in below) configured to partially surround the zygomatic implant drill.

    PNG
    media_image4.png
    430
    475
    media_image4.png
    Greyscale

Regarding Claim 11, Llop discloses the at least one bushing 320 comprises a second hole (boxed in below) proximal a flange 400 for engaging the at least one bushing sleeve.

    PNG
    media_image3.png
    529
    471
    media_image3.png
    Greyscale

Regarding Claim 12, Llop discloses the second surgical guide 20 comprises a pterygoid implant bushing 320.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772